Citation Nr: 1135039	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-34 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for double vision.

2.  Entitlement to an initial compensable rating for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from August 1975 to September 1978.  He had subsequent service in the California Army National Guard and the U.S. Army Reserve, including a period of active duty from August 2002 to August 2003.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the claim was thereafter transferred to the RO in San Diego, California.  

In October 2007, the appellant testified before a Decision Review Officer at the San Diego RO.  In May 2009, the appellant testified at a Board hearing there.  

In an August 2009 decision, the Board denied an initial disability rating in excess of 20 percent for a lumbar spine disability; initial disability ratings in excess of 10 percent for left and right ankle sprains and left knee arthritis; and an initial compensable rating for scars, post left leg fracture.  The Board dismissed claims of service connection for a right testicle disorder and an initial rating excess of 60 percent for allergic dermatitis.  The Board remanded the remaining issues on appeal-entitlement to service connection for double vision and an initial compensable rating for hepatitis C-to the RO for additional evidentiary development.  

For the reasons discussed below, another remand of this matter is required.  The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board notes that at his May 2009 Board hearing, the appellant referred to claims of service connection for thoracic and cervical spine disabilities.  In its August 2009 decision, the Board referred these issues to the RO for appropriate action.  In an August 2010 rating decision, the RO confirmed the previous denial of service connection for a cervical spine disability.  The record currently before the Board, however, contains no indication that the issue of entitlement to service connection for a thoracic spine disability has been addressed.  Thus, it is again referred to the RO for appropriate action.


REMAND

Since the RO last considered this appeal in the December 2010 Supplemental Statement of the Case, the appellant has submitted a substantial amount of additional pertinent evidence in support of his claims.  He did not submit a waiver of initial RO review of this additional evidence.  Under 38 C.F.R. § 20.1304, therefore, such evidence must be referred to the RO for review and preparation of a Supplemental Statement of the Case.

The Board notes that the additional evidence submitted by the appellant includes service treatment records not previously of record corresponding to the appellant's continued membership in the Army Reserve following his discharge from active duty in August 2003.  This includes a June 2011 letter from the Department of the Army advising the appellant that he had been assigned a permanent profile and was disqualified from continued service in the Army Reserve.  

Based on the foregoing, it is evident that additional service treatment records are available which have not yet been obtained from the service department.  VA is required to obtain relevant records from a Federal department or agency, including service treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  Indeed, VA is required to make "as many requests as are necessary" to obtain such records and may end its efforts "only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  In view of the foregoing, efforts to obtain complete service treatments are necessary to ensure that VA's duty to assist has been met.  

Similarly, the appellant reports receiving regular treatment at the Long Beach VA Medical Center (VAMC).  The most recent clinical records from that facility currently in the claims folder are dated in December 2010.  On remand, therefore, the RO should ensure that complete records from the Long Beach VAMC are associated with the claims folder.  Id.  

VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

In this case, the Board finds that VA medical examinations are necessary.  With respect to the appellant's claim of service connection for double vision, the Board finds that the etiology of the appellant's reported double vision is unclear.  The Board notes that service connection is currently in effect for dry eye syndrome, rated as 10 percent disabling.  It is unclear if the appellant's reported double vision is part and parcel of that service-connected disability, is causally related to or aggravated by his service-connected dry eye syndrome, or is due to an unrelated etiology.  Under these circumstances, a medical opinion is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

With respect to the appellant's claim for an initial compensable rating for hepatitis, the appellant claims to experience symptoms which include extreme fatigue, malaise, diarrhea, weight fluctuations, memory loss, difficulty with concentration, and periods of incapacitation.  He also reports that he has been on hepatitis medication for the past 18 months.  In view of the appellant's contentions, and in light of the findings recorded at the last VA medical examination in January 2010, the Board finds that a more recent VA medical examination is necessary.  Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

Finally, the Board notes that in a March 2011 statement, the appellant reported that he was receiving treatment from a private optometrist, James Dugue.  He claimed that Dr. Dugue had "examined and diagnosed my eyes and said they were cooked in the heat of the middle east causing my cornea to bubble causing the double vision."  

The Board has reviewed the additional clinical records submitted by the appellant and they include treatment records from Dr. Dugue.  The appellant is advised, however, that Dr. Dugue's records do not include any indication of an eye disability manifested by double vision which had its onset during active service.  The appellant is advised that it would be to his benefit to submit a statement from Dr. Dugue memorializing his reported opinion linking the appellant's current double vision to his active service.

Also in the March 2011 statement, the appellant claimed that a VA physician had provided him with a note for his employer "mandating a reduced 4 day work week so I can take [hepatitis medication] and undergo bed rest to sleep off the terrible sever [sic] flu like side effects."  The appellant is advised that the record on appeal does not currently contain a copy of that letter.  He is advised that it would be to his benefit to submit a copy of the letter in support of his claim.  

In view of the foregoing, this matter is remanded for the following:

1.  The RO should contact the National Personnel Records Center (NPRC), or other appropriate repository of records, and request complete service treatment records corresponding to the appellant's membership in the California Army National Guard and Army Reserve, to include records corresponding to the June 2011 Medical Evaluation Board.  The RO must continue its efforts to obtain these records until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2).  In the event the information is not available, a written statement to that effect should be included in the record and the RO must provide the appellant with appropriate notice as required by 38 C.F.R. § 3.159(e).

2.  The RO should contact the Long Beach VAMC and request relevant records pertaining to the appellant for the period from December 2010 to the present.

3.  After the above records, if any, have been associated with the record, but in any event, the appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of his reported double vision.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any disability manifested by double vision identified on examination is causally related to the appellant's active service or any incident therein, or is causally related to or aggravated by any service-connected disability, including dry eye syndrome.  

3.  The appellant should also be afforded a VA medical examination for the purpose of identifying the severity of his service-connected hepatitis C.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner is requested to delineate all symptomatology associated with the appellant's hepatitis C, to include any fatigue, malaise, anorexia, nausea, vomiting, arthralgia, upper quadrant pain, weight loss, hepatomegaly, or incapacitating episodes.  The examiner should also comment on the severity and duration of any associated symptom identified on examination.  Finally, the examiner should indicate whether the appellant's hepatitis C requires continuous medication or dietary restriction.  A rationale for all medical opinions must be provided.  

4.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims, considering all the evidence of record.  If the claims remain denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


